Citation Nr: 1738499	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  10-44 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972 and from October 1972 to October 1976.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a November 2009 rating decision, by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for bilateral hearing loss and assigned a 0 percent (noncompensable) rating, effective May 8, 2009.  He perfected a timely appeal of that decision.  

On November 20, 2013, the Veteran testified at a hearing before a Veterans Law Judge, sitting at the RO.  A transcript of the hearing is of record.  

In January 2014, the Board remanded the case to the RO for additional development.  In November 2014, the Board again remanded the case to the RO for appropriate development.  

In April 2016, the Veteran was advised that the VLJ who presided at the November 2013 Board hearing was no longer employed at the Board.  The Veteran was offered an additional Board hearing before a newly assigned VLJ.  38 C.F.R. § 20.707 (2016).  Later in April 2016, the Veteran notified the Board that he did not wish to appear for an additional hearing before the Board.  

In June 2016, the Board denied the claim for an initial compensable rating for bilateral hearing loss and determined that referral for extraschedular consideration was not warranted.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in April 2017, issued a Memorandum Decision that vacated the Board's decision and remanded the case pursuant to 38 U.S.C. § 7252 (a) for readjudication consistent with the Decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).  

FINDINGS OF FACT

1.  In August 2009, audiometric testing showed an average 33.75-decibel loss, with a speech recognition score of 88 percent, in the right ear (Level II); and, for the left ear, an average of 42.5 decibel loss with a speech recognition score of 84 percent (Level II).  

2.  The most recent VA Audiological examination in March 2014 revealed an average 40 decibel loss in the right ear, with speech recognition of 88 percent, corresponding to Level II hearing; and, for the left ear, an average of 49 decibel loss with a speech recognition score of 84 percent, corresponding to Level II hearing.  

3.  The schedular evaluations of the Veterans's hearing loss disability are adequate.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.16, 4.85, 4.86, Diagnostic Code 6100 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran contends that his service-connected bilateral hearing loss is more disabling than reflected by the current disability rating assigned by the RO.  


Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2.

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's hearing loss has been rated under the provisions of Diagnostic Code 6100.  In evaluating hearing impairment, disability ratings are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are conducted.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment. Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  38 C.F.R. § 4.85.  

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral. 38 C.F.R. § 4.86 (a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86 (b). The evidence of record herein indicates that the Veteran's bilateral hearing loss pattern does not fit the requirements of an unusual pattern of hearing impairment.  

On the occasion of his initial VA audiological evaluation in August 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
45
50
LEFT
20
20
25
60
65

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 84 percent in the left ear.  The pertinent diagnosis was moderate high frequency sensorineural hearing loss in the right ear and moderately severe high frequency sensorineural hearing loss in the left ear.  

The results of the August 2009 examination correspond to Level II hearing in the right ear, and Level II hearing in the left ear.  38 C.F.R. § 4.85 (b).  When these values are applied to Table VII, a noncompensable disability rating is assigned.  38 C.F.R. § 4.85.  

The Board has also considered whether a compensable evaluation for hearing loss is warranted under 38 C.F.R. § 4.86.  Based on the August 2009 audiometric findings, however, the Veteran's disability did not meet the requirements of 38 C.F.R. § 4.86.  In this regard, the Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 hertz or a puretone threshold of 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz.  As such, it is apparent that the noncompensable disability evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his hearing loss under the provisions of 38 C.F.R. §§ 4.85 and 4.86(a).  

VA progress notes dated June 2009 through June 2012 reflect that the Veteran was seen for evaluation of his hearing loss; he was issued hearing aids.  During a clinical visit in June 2012, it was noted that the Veteran was pleased with the overall sound quality of the hearing aids.  

Submitted in support of the Veteran's claim were medical records from the Social Security Administration (SSA), among which was the report of a private audiological evaluation conducted by the Family Hearing Center in December 2011.  The audiological evaluation report documents that the Veteran was wearing a behind-the-ear hearing aid on his left ear and that he stated he had lost the right ear hearing aid, but was scheduled to return to VA for new hearing aids in March 2012.  The report documented pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

35
35
70
65
LEFT

30
35
65
70

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 82 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.  The examiner stated that the Veteran has a bilateral hearing loss that causes him communication difficulty and affects him in both a social and work environment.  

The report indicates that word recognition testing was conducted utilizing the Nu6 word list.  As a Maryland CNC speech discrimination test was not performed, these examinations cannot be used for the purpose of evaluating hearing impairment for VA purposes.  See 38 C.F.R. § 4.85 (a) (2016).  When a private examination report is "unclear" or "not suitable for rating purposes" and the information "reasonably contained in the report otherwise cannot be obtained, VA has a duty to ask the private examiner to clarify the report, or the Board must explain why such clarification was not needed."  Savage v. Shinseki, 24 Vet. App. 259 (2011).  The Board finds that such action is not necessary in this case, as there is no indication that such testing was performed (the private audiology report clearly indicates that the speech discrimination score was ascertained utilizing a different test, rather than containing a lack of clarity as to whether the Maryland CNC word list was used), and remand would only result in further delay without providing any benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

The Veteran was subsequently afforded a VA/DBQ examination for evaluation of his hearing loss in March 2014.  At that time, the Veteran reported that he had trouble hearing, and was always getting things wrong; he noted that he could not understand sermons at church.  The Veteran stated that he was unable to hear engine noise or communicate effectively with customers in his former job as a mechanic; he indicated that people would become frustrated with him because he had to constantly ask them to repeat themselves.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

15
25
60
60
LEFT

25
35
65
70

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 84 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.  The examiner noted that the Veteran was wearing his hearing aids during the interview and did not have any difficulty communicating one on one in a quiet environment; however, the Veteran stated that the hearing aids irritated his ears, so he doesn't wear them all the time.  The examiner stated that the Veteran's hearing loss is obviously a hindrance to everyday communication, especially when he is not wearing his hearing aids, or is in a noisy environment, or not able to see the speaker.  But, she opined that the Veteran's hearing loss does not make him unemployable because most of these factors are within his control.  

The results of the March 2014 examination correspond to Level II hearing in the right ear, and a level II hearing in the left ear.  See 38 C.F.R. § 4.85 (b).  When those values are applied to Table VII, a noncompensable disability rating is assigned.  38 C.F.R. § 4.85.  

The Board has also considered whether a compensable evaluation for hearing loss is warranted under 38 C.F.R. § 4.86.  Based on the March 2014 audiometric findings, however, the Veteran's disability did not meet the requirements of 38 C.F.R. § 4.86.  In this regard, the Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 hertz or a puretone threshold of 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz.  As such, it is apparent that the noncompensable disability evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his hearing loss under the provisions of 38 C.F.R. §§ 4.85 and 4.86(a).  

Based on these results, the Board concludes that a compensable schedular rating for the Veteran's bilateral hearing loss is not warranted.  Although the VA examinations and treatment record show that the Veteran clearly has hearing loss, the audiometric test results do not support entitlement to an increased evaluation for bilateral hearing impairment.  The Board has reviewed all the medical records in the claims file and found that there is no evidence related to hearing loss that supports a higher rating.  

It is apparent that the noncompensable disability evaluation assigned for the Veteran's bilateral hearing loss is accurate and appropriately reflects his hearing loss under the provisions of 38 C.F.R. §§ 4.85  and 4.86.  The Board notes that the Veteran's assertions that his hearing has deteriorated are credible.  However, in determining the actual degree of disability, the examination findings are more probative of the degree of impairment.  The examiners considered the Veteran's complaints regarding the effect on daily activities, and they conducted the required tests.  Significantly, following the VA examination in March 2014, the examiner stated that the Veteran's hearing loss is obviously a hindrance to everyday communication, especially when he is not wearing his hearing aids, or is in a noisy environment, or not able to see the speaker; however, she opined that the Veteran's hearing loss does not make him unemployable because most of these factors are within his control.  Moreover, as noted above, the Court has noted that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, the numeric designations result in a noncompensable disability evaluation. 38 C.F.R. Part 4 Diagnostic Code 6100.  Accordingly, the noncompensable disability evaluation assigned accurately reflects the degree of the Veteran's service-connected hearing impairment for rating purposes.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, § 4.85, Diagnostic Code 6100.  

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2016).The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that referral for extraschedular consideration is not warranted in this case.  In making this determination, the Board is cognizant of the holding of Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that decision, the United States Court of Appeals for Veterans Claims (Court) noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.  That was accomplished during the most recent VA examination

Here, the Veteran's hearing loss disability results in difficulty hearing, including communications in noisy environments or when he is unable to see the speaker.  This is contemplated by the regular schedular criteria both in the symptomatology and level of disability.  As to the level of disability, the schedule provides for greater compensation for greater disability than the Veteran has been shown to have, whether as shown by acuity in puretone thresholds or speech recognition.  

The Board has not ignored that the Veteran reports that he doesn't wear his hearing aids all the time because they irritate his ears or the examiners' comments that the Veteran's hearing loss results in a hindrance to everyday communication, especially when he is not wearing his hearing aids, or is in a noisy environment, or not able to see the speaker.  However, she also noted that the Veteran did not have any difficulty communicating one on one in a quiet environment.  

Although the Veteran reports irritation with regard to wearing hearing aids, there is no indication that he suffers a skin condition or any other condition of his ears due to such irritation, a condition that benefits could be provided for if it were present.  The effect of any non-use of hearing aids is that he has the difficulty hearing - a symptom that is contemplated by the schedular criteria.  It is noted that the schedule provides for a considerable range of compensable ratings if his hearing acuity meets the requirements for such ratings.  Moreover, as per 38 C.F.R. § 4.85, hearing tests are conducted without the use of hearing aids.  Thus, the result of any inability to use his hearing aids, is the level of hearing for which he has been evaluated as noncompensable.  His hearing would not be worse than measured because he cannot use his hearing aids constantly, and the schedule sets a noncompensable rating for his inability to hear normally.  This tends to show that the schedule does contemplate his symptoms.  

Additionally, even if one moves to the second Thun element, that element is not met in this case.  First, there is no indication that he suffers frequent hospitalization due to his hearing aid irritation.  Second, the record does not show that his hearing loss without use of hearing aids results in marked interference with employment.  The first evidence of irritation of his ears from the hearing aids is in 2014 but the Veteran has been deemed unemployable by Social Security and awarded disability benefits because of his inability to work and VA has listed his as permanently and totally disabled for the purpose of non-service-connected pension from June 2011.  There is no indication that he has worked since that time; therefore it cannot be said that his hearing loss disability has resulted in marked interference with employment.  For the sake of argument only, if he had irritation from hearing aids when he was still working, and that resulted in more difficulty in hearing engine noises and persons complaints about their cars, it still does not show that it resulted in marked interference with employment.  Significantly, the Veteran does not report that he simply cannot wear his hearing aids due to irritation, his report is that he does not wear them at all times.  He was wearing them at the examination in 2014.  Moreover, there is no indication of the level of irritation that he has from wearing them and the record does not show that he sought treatment for any irritation that was present.  The record does not show that the reported irritation from hearing aids ever resulted in marked interference with employment.  Nor is there any showing that such resulted in any fact of like degree as marked interference with employment or frequent hospitalization.  Therefore, the Board concludes that referral for extraschedular consideration is not warranted.  


ORDER

Entitlement to an initial compensable disability rating for bilateral hearing loss is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


